DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office Action is responsive to the amendment filed 05/02/2022. Claims 36-38 are cancelled. Claims 41-43 are newly added. Claims 21-35 and 39-40 are amended. Claims 21-35 and 39-43 are pending and currently under examination. 
Response to Arguments
Applicant’s arguments, see pg. 9, filed 05/02/2022, with respect to the objections to the specification and claim 32 have been fully considered and are persuasive. The objections to the specification and claim 32 have been withdrawn. 
Applicant’s arguments, see pg. 9-11, filed 05/02/2022, with respect to the rejections of the claims under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Alfidi et al. (US 3868956) and Hieshima et al. (US 6063111).
Claim Objections
Claims 22, 28 and 32 are objected to because of the following informalities: 
Claim 22, line 1, should read “...wherein the one or more conductive wires...”
Claim 28, lines 4-5, should read “...a second conductive coil is disposed around a proximal portion of the second conductive wire.”  
Claim 32, lines 7-8, should read “...below the transition temperature the one or more conductive element means...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “The medical device of claim 32” in claims 34-35 lacks antecedent basis. For purposes of examination, “the medical device of claim 32” has been construed as the medical implant of claim 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 32-33, 35, 39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Alfidi et al (US 3868956) in view of Hieshima et al. (US 6063111).
Regarding claim 21, Alfidi discloses an implant (40, see Fig. 4 and 5) comprising: one or more conductive wires (stent 40 is comprised of a loop of nitinol wire, see col. 6, lines 19-26); wherein the one or more conductive wires have a transition temperature above body temperature such that below the transition temperature the one or more conductive wires is in a linear, ribbon configuration and such that above the transition temperature the one or more conductive wires has a spiral configuration (the implant has a linear ribbon configuration shown in Fig. 4 for delivery and an expanded spiral configuration shown in Fig. 5 after the implant is heated above a transition temperature, typically around 330 °F, which is above body temperature, see col. 5, lines 42-53). Alfidi fails to expressly teach the implant is for treating an aneurysm and one or more scaffold wires braided together to form an elongated flattened mesh, the conductive wires positioned along the elongated flattened mesh and the conductive wires maintain the elongated flattened mesh in a spiral configuration.
Hieshima, in the same field of art, discloses a similar implant (30, see Fig. 2-2A) for treating an aneurysm (col. 2, lines 9-12) comprising a scaffold structure comprising an elongated flattened mesh (sheets of mesh 32, 34, see Fig. 2) and a wire (the wire between the two sheets of mesh 32, 34, see Fig. 2) positioned along the elongated flattened mesh, wherein the mesh has a linear ribbon configuration (Fig. 2) and a spiral configuration (Fig. 2A) (see also Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implant of Alfidi to have a mesh cover and be used for treating an aneurysm, as taught by Hieshima, since using helical stents for treating aneurysms was known in the art and the mesh would “adapt the stent to particular application needs, while maintaining the collapsibility and deployability characteristics associated with the resilient material from which it is configured” (see Hieshima col. 6, line 64 - col. 7, line 3). The conductive wire of Alfidi would be capable of maintaining the elongated flattened mesh in a spiral configuration since both the conductive wire of Alfidi and the mesh of Hieshima are configured to have an expanded spiral configuration.
	The claimed phrase “one or more scaffold wires braided together to form an elongated flattened mesh” is being treated as a product by process limitation; that is, that the elongated flattened mesh is formed by braiding scaffold wire. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though the combination of Alfidi and Hieshima is silent as to the process used to form the mesh, it appears that the product disclosed by Alfidi and Hieshima would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are elongated flattened mesh structures.
Regarding claim 22, the combination of Alfidi and Hieshima teach the implant of claim 21, wherein the conductive wires are directly connected to the elongated flattened mesh on either an interior surface of the elongated flattened mesh or an exterior surface of the elongated flattened mesh, such that the one or more conductive wires directly contact the elongated flattened mesh without being inter-braided or interwoven with the elongated flattened mesh (the implant of Alfidi and Hieshima would meet this limitation since the mesh of Hieshima would cover the conductive wire of Alfidi as shown in Fig. 2 of Hieshima).
Regarding claim 23, the combination of Alfidi and Hieshima teach the implant of claim 21, wherein the one or more conductive wires are interwoven with the elongated flattened mesh.
The claimed phrase the one or more conductive wires are interwoven with the elongated flattened mesh” is being treated as a product by process limitation; that is, that the one or more conductive wires are connected to the elongated flattened mesh by interweaving. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though the combination of Alfidi and Hieshima is silent as to interweaving the conductive wires with the elongated flattened mesh, it appears that the product disclosed by Alfidi and Hieshima would be the same or similar as that claimed; especially since both applicant’s product and the prior art product comprise one or more conductive wires connected to an elongated flattened mesh.
	Regarding claim 24, the combination of Alfidi and Hieshima teach the implant of claim 21, wherein the elongated flattened mesh is formed from a flattened braided tube.
	The claimed phrase “the elongated flattened mesh is formed from a flattened braided tube” is being treated as a product by process limitation; that is, that the elongated flattened mesh is formed from a flattening a braided tube. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though the combination of Alfidi and Hieshima is silent as to the process used to form the elongated flattened mesh, it appears that the product disclosed by Alfidi and Hieshima would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are elongated flattened mesh structures.
Regarding claim 25, the combination of Alfidi and Hieshima teach the implant of claim 21, wherein the one or more conductive wires have a medial coil shape (see Alfidi Fig. 5).
Regarding claim 27, the combination of Alfidi and Hieshima teach the implant of claim 21. Alfidi further teaches heating of the conductive wire of the implant shown in Fig. 4-5 is achieved by directly connecting ends (41,42, see Fig. 6) to a source of electrical energy (see col. 6, lines 34-49). This embodiment of Alfidi does not have a first conductive coil disposed around the one or more conductive wires. 
However, Alfidi teaches a second embodiment where heating the implant is achieved by providing a first conductive coil (36, see Fig. 3) which heats the wires (20) of the implant 15 indirectly (see col. 6, lines 5-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the heating mechanism of Fig. 3 for the heating mechanism of Fig. 6-9 in Alfidi since doing so would have heated the conductive wire indirectly and yielded the predictable results of expansion of the implant after heating. The conductive coil would be disposed around (i.e., near) the conductive wire.
Regarding claim 31, the combination of Alfidi and Hieshima teach the implant of claim 21, wherein the one or more conductive wires are coated with an insulation material (the wire loop of implant 40 is electrically insulated along its length, see Alfidi col. 6, lines 41-49).
Regarding claim 32, Alfidi discloses a medical implant (40, see Fig. 4-5) comprising: one or more conductive element means (stent 40 is comprised of a loop of nitinol wire, see col. 6, lines 19-26), the one or more conductive element means extending between a proximal portion and a distal portion (see Fig. 4-5); wherein the one or more conductive element means have a transition temperature above body temperature such that below the transition temperature the one or more conductive element means are in a linear, ribbon configuration and such that above the transition temperature the one or more conductive element means are in a spiral tubular shape (the implant has a linear ribbon configuration shown in Fig. 4 for delivery and an expanded spiral tubular configuration shown in Fig. 5 after the implant is heated above a transition temperature, typically around 330 °F, which is above body temperature, see col. 5, lines 42-53). Alfidi fails to teach an elongated flattened mesh means for forming a body of the implant and the one or more conductive wires extending between a proximal portion and a distal portion of the elongated flattened mesh and the conductive element means transition the elongated flattened mesh from a linear, ribbon configuration to a spiral tubular shape.
Hieshima, in the same field of art, discloses a similar implant (30, see Fig. 2-2A) comprising an elongated flattened mesh means for forming a body of the implant (sheets of mesh 32, 34, see Fig. 2) and a wire (the wire between the two sheets of mesh 32, 34, see Fig. 2) positioned along the elongated flattened mesh, wherein the mesh has a linear ribbon configuration (Fig. 2) and a spiral configuration (Fig. 2A) (see also Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implant of Alfidi to have a mesh cover, as taught by Hieshima, since doing so would “adapt the stent to particular application needs, while maintaining the collapsibility and deployability characteristics associated with the resilient material from which it is configured” (see Hieshima col. 6, line 64 - col. 7, line 3). The conductive wire of Alfidi would extend between a proximal and distal end of the elongated flattened mesh and would be capable of changing the shape of the elongated flattened mesh of Hieshima since both the conductive wire of Alfidi and the mesh of Hieshima are configured to have a linear ribbon configuration and an expanded spiral tubular shape.
Regarding claim 33, the combination of Alfidi and Hieshima teach the medical implant of claim 32, wherein the one or more conductive element means have a medial coiled shape (see Alfidi Fig. 5).
Regarding claim 35, the combination of Alfidi and Hieshima teach the medical device of claim 32. Alfidi further teaches heating of the conductive wire of the implant shown in Fig. 4-5 is achieved by directly connecting ends (41,42, see Fig. 6) to a source of electrical energy (see col. 6, lines 34-49). This embodiment of Alfidi does not have a first conductive coil disposed around the one or more conductive element means. 
However, Alfidi teaches a second embodiment where heating the implant is achieved by providing a first conductive coil (36, see Fig. 3) which heats the conductive element means (wires 20) of the implant 15 indirectly (see col. 6, lines 5-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the heating mechanism of Fig. 3 for the heating mechanism of Fig. 6-9 in Alfidi since doing so would have heated the conductive element means indirectly and yielded the predictable results of expansion of the implant after heating. The conductive coil would be disposed around (i.e., near) the conductive element means.
Regarding claim 39, Alfidi discloses a method (see col. 3, lines 49-62 and Fig. 4-5) of changing a shape of an implantable device comprising: advancing a delivery device with an implant within a patient, the implant being advanced in a linear, ribbon configuration (the implant 40 is meant to be inserted into a blood vessel in a straight-line configuration using a positioning device 14, see Fig. 4); at least partially releasing the implant from the delivery device; providing heat through one or more conductive wires until the one or more conductive wires are above body temperature and exceed a transition temperature; wherein exceeding the transition temperature changes a shape of the elongated flattened mesh to a spiral shape (the implant has a linear ribbon configuration shown in Fig. 4 for delivery and an expanded spiral tubular configuration shown in Fig. 5 after the implant is heated above a transition temperature, typically around 330 °F, which is above body temperature and once the implant changes shape it is disconnected from the positioning device, see col. 5, lines 42-53 and col. 3, lines 49-62). Alfidi fails to teach a scaffold structure comprising an elongated flattened mesh.
Hieshima, in the same field of art, discloses a similar implant (30, see Fig. 2-2A) comprising an elongated flattened mesh (mesh 32, 34, see Fig. 2) and a wire (the wire between the two sheets of mesh 32, 34, see Fig. 2) positioned along the elongated flattened mesh, wherein the mesh has a linear ribbon configuration (Fig. 2) and a spiral configuration (Fig. 2A) (see also Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the implant of Alfidi to have a mesh cover, as taught by Hieshima, since doing so would “adapt the stent to particular application needs, while maintaining the collapsibility and deployability characteristics associated with the resilient material from which it is configured” (see Hieshima col. 6, line 64 - col. 7, line 3). Heating of the conductive wire of Alfidi above a transition temperature would cause the elongated flattened mesh of Hieshima to transition from linear, ribbon configuration to a spiral shape since both the conductive wire of Alfidi and the mesh of Hieshima are configured to have a linear ribbon configuration and an expanded spiral tubular shape.
Regarding claim 41, the combination of Alfidi and Hieshima teach the implant of claim 21. Alfidi further discloses wherein the implant is connected to a delivery system that includes a control console (10, see Fig. 1) is provided for regulating the quantity and duration of electrical energy supplied to the heater (see Alfidi col. 3, lines 10-15) and it is understood that each selected voltage and time duration value will have an associated predetermined temperature limit above which a temperature of the one or more conductive wires are not increased.
Regarding claim 43, the combination of Alfidi and Hieshima teach the implant of claim 21. Alfidi further discloses wherein the implant is connected to a delivery system (console 10, see Fig. 1) that includes a predetermined current threshold (the console provides a means for selectively controlling the voltage supplied to the heating means and therefore the current, see col. 7, lines 20-33) that is associated with a predetermined temperature (it is understood that the predetermined voltage and current have an associated temperature).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Alfidi in view of Hieshima, as applied to claim 41 above, and further in view of Flot (US 6268589 B1).
Regarding claim 42, the combination of Alfidi and Hieshima teach the implant of claim 41. Alfidi fails to expressly teach wherein the delivery system further comprises an auto-shutoff feature triggered when the one or more conductive wires reach the predetermined temperature limit.
Flot, in the same field of art, teaches a similar system (see Fig. 1) for heating an implant comprised of shape memory material (see col. 1, lines 5-8) having an auto-shutoff feature which discontinues the application of heating current when a predetermined temperature is reached (see col. 1, lines 34-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the delivery system of Alfidi and Hieshima to include an auto-shutoff feature, as taught by Flot, since doing so would provide surgeons with more reliable control over the amount of heat supplied to the implant.
Allowable Subject Matter
Claims 26, 28-30 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 26 and 34, the closest prior art of record, Alfidi and Hieshima teach the implants of claims 21 and 34. Alfidi and Hieshima fail to teach wherein the one or more conductive wires further comprises a first conductive wire and a second conductive wire connected by a distal conductive band.
Regarding claim 28, the closest prior art of record, Alfidi and Hieshima teach the implant of claim 21. Alfidi and Hieshima fail to teach wherein the one or more conductive wires further comprise a first conductive wire and a second conductive wire; and wherein a first conductive coil is disposed around a proximal portion of the first conductive wire and a second conductive wire is disposed around a proximal portion of the second conductive wire.
Regarding claims 29-30, the prior art documents of record fail to teach alone or in combination the implant of claim 28.
Regarding claim 40, the closest prior art of record, Alfidi and Hieshima teach the method according to claim 39. Alfidi and Hieshima fail teach wherein the at least partially releasing the scaffold structure from the delivery device further comprises releasing at least a first conductive coil connected to the one or more conductive wires from a recess of the delivery device; wherein the recess comprises an electrical contact.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guglielmi et al. (US 5851206) teaches a spiral stent (see Fig. 1) which may be made of two conductive strands coupled together at their distal ends or a single looped strand (see col. 6, lines 59-67). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771